NUMBER 13-10-00041-CV
 
COURT
OF APPEALS
 
THIRTEENTH
DISTRICT OF TEXAS
 
CORPUS
CHRISTI - EDINBURG
____________________________________________________________
 
PAULA WYATT AND WYATT LAW FIRM, LTD.,               Appellants,
 
v.
 
ADRIAN CASTRO,                                                                  
Appellee.
____________________________________________________________
 
On
appeal from the 94th District Court
of
Nueces County, Texas.
____________________________________________________________  
MEMORANDUM OPINION[1]
 
Before Justices Rodriguez,
Benavides, and Vela
Memorandum Opinion Per
Curiam
 
This is an interlocutory appeal from an
order denying a motion to arbitrate.  See Tex. Civ. Prac. Rem. Code Ann. '
171.098(a)(1) (Vernon 2005).  On April 22, 2009, appellee Adrian Castro sued
appellants Paula Wyatt and Wyatt Law Firm, Ltd. (Wyatt) alleging that Wyatt
illegally solicited an attorney employment contract in his underlying lawsuit. 
Wyatt filed a motion to stay the case and to compel arbitration on the basis of
an arbitration provision contained in the contract.  On January 13, 2010, the
trial court granted Wyatt's motion and compelled Castro to submit his dispute
to arbitration, but later reconsidered its ruling, vacated its prior order, and
issued an order denying Wyatt's motion to compel.  Wyatt simultaneously filed a
motion for reconsideration in the trial court and an interlocutory appeal in
this Court, each challenging the trial court's order denying arbitration.
Subsequently, we abated the appeal and
remanded the cause for the trial court to address Wyatt's motion for
reconsideration.  On November 12, 2010, after hearing Wyatt's motion, the trial
court entered an order (1) vacating its January 13, 2010 order that denied
Wyatt's motion to stay and compel arbitration; (2) granting Wyatt's motion for
reconsideration; (3) staying the trial cause; and (4) compelling the parties to
arbitration.  The appellate record was supplemented with this order, and we
reinstated the appeal on December 1, 2010.
On December 6, 2010, Wyatt filed a motion
to dismiss the appeal as moot and to affirm the trial court's order granting
arbitration.  Having considered the motion and the trial court's November 12,
2010 order, we, hereby, grant Wyatt's motion, in part, to the extent it
requests that the appeal be dismissed as moot and deny the motion, in part, to
the extent it requests that we affirm the trial court's order granting
arbitration.
Accordingly, we dismiss the appeal as
moot.  See Tex. R. App. P. 43.2(f).
PER CURIAM
 
Delivered and filed the
16th
day of December,
2010.




[1]As this is a memorandum opinion and
because all issues of law presented by this case are well settled and the
parties are familiar with the facts, we will not recite the law and the facts
in this opinion except as necessary to advise the parties of the Court=s decision and the basic reasons for it.  See Tex. R. App. P. 47.4.